Willson, J.
This is a conviction of the crime of rape under an indictment the charging portion of which reads as follows:
‘‘That one Alex Cornelius, late of said county, on the fifteenth day of February', etc., and in said county, etc., did then and there, in and upon one Mattie Clark, a female, violently and feloniously make an assault, and her the said Mattie Clark then and there violently and by force and threats, and against her *353will, did ravish and carnally know; contrary to law and against the peace and dignity of the State.”
A motion in arrest of judgment was made and overruled. Two objections to the sufficiency of the indictment are set forth in the motion. First, that it is duplicitous and uncertain, in that it charges the offense to be committed by force and threats, instead of stating specifically the mode, as required by law. Second, that it does not charge that the offense was committed by an adult male upon the person of a female, as defined by statute; and because said indictment is otherwise defective.
We think the indictment is in all respects a good one, and in strict compliance with established precedents and repeated decisions of the courts. (Williams v. The State, 1 Texas Ct. App., 90; Walling v. The State, 7 Texas Ct. App., 625; O’Rourke v. The State, 8 Texas Ct. App., 70; Gutieres v. The State, 44 Texas, 587; Davis v. The State, 42 Texas, 226; Clark v. The State, 30 Texas, 448; Word v. The State, 12 Texas Ct. App., 174.)
Several objections are urged to the charge of the court, but none of them are tenable. As far as we have been able to perceive, it is a fair, correct and comprehensive exposition of the law of the case.
As to the sufficiency of the evidence to support the conviction there is in our minds no doubt, and we find no error in the proceedings or judgment.
The judgment is affirmed.

Affirmed.

Opinion delivered January 24, 1883.